Per Curiam.
Motion to dismiss appeal for failure to abstract the record as required by Rule 16 of this court. Error *511is assigned to a judgment alleged to have been rendered. The rendition of the supposed judgment is the principal error alleged, and the only one of any importance. It does not appear from the abstract on file that any judgment was ever rendered. Our Rule 19 provides for the dismissal of appeals and writs of error in cases where the abstract does not present the parts of the record to which reference is made in the assignment of errors. This abstract is also insufficient in other respects.
The appeal will be dismissed. •

Dismissed.